 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBEY KURT HAIRSTON,                               Case No. 1:18-cv-00723-DAD-JDP (HC)
12                        Petitioner,                    FINDINGS AND RECOMMENDATIONS
                                                         THAT PETITION FOR WRIT OF HABEAS
13            v.                                         CORPUS BE DISMISSED FOR LACK OF
                                                         JURISDICTION
14    S FINK, C MUTIS, et. al.,
                                                         ECF No. 1
15                        Respondents.
                                                         OBJECTIONS DUE IN 14 DAYS
16

17          Petitioner Robey Kurt Hairston, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. The matter is before the court for preliminary

19   review under Rule 4 of the Rules Governing Section 2254 Cases. Petitioner does not challenge

20   his conviction or sentence but alleges that certain prison officials have assaulted him. See id. at 5-

21   10. The petition also overlaps with another habeas petition pending before this court. See

22   generally Hairston v. Zulfa, Case No. 1:19-cv-23-JDP (E.D. Cal. filed Dec. 14, 2018). We

23   recommend that the court dismiss the petition without prejudice for lack of jurisdiction without

24   leave to amend.

25   I.     Screening

26          Under Rule 4, the judge assigned to the habeas proceeding must examine the habeas

27   petition and order a response to the petition unless it “plainly appears” that the petitioner is not

28   entitled to relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v.
                                                         1
 1   Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). The rule allows courts to dismiss petitions that

 2   are patently frivolous, vague, conclusory, palpably incredible, or false. Hendricks v. Vasquez,

 3   908 F.2d 490, 491 (9th Cir. 1990). Unlike a complaint in other civil cases, a Section 2254

 4   petition must adhere to a proscribed form appended to Rules Governing Section 2254 Cases. See

 5   Rules Governing Section 2254 Cases, Rule 2(d). The appended form prompts a habeas petitioner

 6   to provide answers pertaining to various procedural matters, such as procedural default and

 7   exhaustion, and the court may dismiss claims at screening for procedural defects. See Boyd, 147

 8   F.3d at 1128.

 9          a. Jurisdiction

10          We begin with the threshold issue of jurisdiction. If a prisoner’s claim “would necessarily

11   demonstrate the invalidity of confinement or its duration,” a habeas petition is the appropriate

12   avenue for the claim. See Wilkinson v. Dotson, 544 U.S. 74, 82 (2005). In contrast, if a favorable

13   judgment for the petitioner would not “necessarily lead to his immediate or earlier release from

14   confinement,” the court lacks habeas corpus jurisdiction, and the petitioner may assert his claim

15   only under 42 U.S.C. § 1983. See Nettles v. Grounds, 830 F.3d 922, 935-37 (9th Cir. 2016).

16          Here, petitioner’s claim does not challenge the validity or duration of his confinement. He

17   alleges that certain prison officials assaulted him—a common theory in Section 1983 actions—

18   but does not explain how any assault affects the validity or duration of his confinement.

19   Petitioner may have erroneously filed a form intended for a Section 2254 habeas petition when he

20   meant to file a Section 1983 complaint. See generally ECF No. 1. Petitioner has made the same
21   mistake in other cases dismissed at screening. See Hairston v. Oglesby, No. 1:16-cv1547-JLT,

22   2016 WL 7104177, at *1 (E.D. Cal. Dec. 5, 2016); Hairston v. Horsts, No. 1:14-cv-01563-LJO-

23   SKO, 2014 WL 5427115, at *1 (E.D. Cal. Oct. 22, 2014).

24          Petitioner states in passing that he was assaulted in connection with certain false charges

25   and false arrests. He alleges:

26                   GROUND ONE: App. Assaulted 8/31/17, by S.Fink, C. Mutts,
                     Zalhariah
27
                     (a) Supporting Facts
28
                                                       2
 1                  On 8/31/2017, App. Has bot false charges from 3 employees,
                    conspiring to intrap app. With a case illegally violating civil rights.
 2                  On 9/28/14 App went to court on Co’s assaulting App causing
                    injury. Now there retaliating with Co’s in racist hate crimes! App.
 3                  Has been trying to pursue law suit on all hate crimes, was assaulted
                    on 9/28/2014, 8/28/17 false arrest by six Co’s making threats to
 4                  cause body harm attempted murder!

 5   ECF No. 1 at 5 (emphasis added). Petitioner does not explain whether the allegedly false charges

 6   resulted in any extension of his incarceration—for example any loss of good time credit caused

 7   by a disciplinary violation. It is incumbent upon petitioner, not this court, to provide enough facts

 8   to support his habeas claim; we may not assume facts not alleged in the petition or construct an

 9   argument on petitioner’s behalf. See Rule 2(c) Governing Section 2254 Cases; Pliler v. Ford,

10   542 U.S. 225, 231 (2004).1 This court lacks habeas jurisdiction over this proceeding.

11          b. Conversion

12          We next consider whether to convert the petition into a Section 1983 complaint. “If the

13   complaint is amenable to conversion on its face, meaning that it names the correct defendants and

14   seeks the correct relief, the court may recharacterize the petition so long as it warns the pro se

15   litigant of the consequences of the conversion and provides an opportunity for the litigant to

16   withdraw or amend his or her complaint.” Nettles, 830 F.3d at 936 (remanding case to district

17   court to consider claim under Section 1983).

18          Here, the petition does not appear amenable to conversion on its face. Conversion would

19   result in a strike under the Prison Litigation Reform Act for failure to state a claim because

20   petitioner’s allegations are too conclusory to state a Section 1983 claim. See 28 U.S.C. § 1915(g).

21   Petitioner does not explain the circumstances of his assault; he states only a legal conclusion that

22   he was unlawfully assaulted by prison officials. The court should not convert the petition into a

23   Section 1983 complaint.

24

25

26   1
      The references to false charges and false arrests overlap with those in a petition in another case
27   pending before this court, so the dismissal of the petition in this case would not prejudice
     petitioner. See Hairston v. Zulfa, Case No. 1:19-cv-00023-JDP, ECF No. 1 at 6-7 (E.D. Cal. Dec.
28   14, 2018).
                                                        3
 1          c. Leave to Amend

 2          The next question we face is whether we should allow petitioner an opportunity to allege

 3   additional facts. This court has dismissed at screening a similar petition filed by the same

 4   petitioner without leave to amend. See Case No. 14-cv-1563, ECF No. 10 (O’Neill, J.).

 5   Petitioner has been advised by several judges in the Ninth Circuit on how to state a cognizable

 6   claim. See Oglesby, 2016 WL 7104177, at *1 (Thurston, J.); Horsts, 2014 WL 5427115, at *1

 7   (Oberto, J.); Hairston v. Hudson, No. 10-cv-1057-RGK, 2010 WL 2940946, at *1 (C.D. Cal. July

 8   27, 2010) (Klausner, J.). Petitioner also would not suffer prejudice as the result of this dismissal.

 9   The assault that allegedly occurred on August 31, 2017, could be timely and procedurally

10   sound—if petitioner exhausts his administrative remedies before filing another case—under the

11   three-year statute of limitations period that accounts for his status as a prisoner. See Klein v. City

12   of Beverly Hills, 865 F.3d 1276, 1278 (9th Cir. 2017); Jones v. Blanas, 393 F.3d 918, 927 (9th

13   Cir. 2004). As for other instances of assault, they allegedly occurred in 2014, and it appears far

14   too late for petitioner to exhaust administrative remedies as to those claims. Finally, if this

15   dismissal improperly prejudices petitioner, he may later seek relief from judgment or move to

16   reopen this case—upon showing good cause. See Fed. R. Civ. 60(b) (“[T]he court may relieve a

17   party . . . from a final judgment, order, or proceeding for the following reasons: . . . (6) any other

18   reason that justifies relief.”); Ybarra v. Filson, 869 F.3d 1016, 1022 (9th Cir. 2017) (discussing a

19   motion to reopen in a habeas proceeding). In light of these circumstances, the court should

20   dismiss this case without prejudice.
21   II.    Certificate of Appealability
22          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

23   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

24   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

25   requires a district court to issue or deny a certificate of appealability when entering a final order

26   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d
27   1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner makes

28   “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This
                                                         4
 1   standard requires the petitioner to show that “jurists of reason could disagree with the district

 2   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

 3   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

 4   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 5            Here, petitioner has not made a substantial showing of the denial of a constitutional right.

 6   Thus, the court should decline to issue a certificate of appealability.

 7   III.     Findings and Recommendations
 8            We recommend that the court dismiss the petition for a writ of habeas corpus, ECF No. 1,

 9   for lack of jurisdiction and decline to issue a certificate of appealability.

10            These findings and recommendations are submitted to the U.S. District Court Judge

11   presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

12   Practice for the United States District Court, Eastern District of California. Within fourteen days

13   of the service of the findings and recommendations, petitioner may file written objections to the

14   findings and recommendations with the court and serve a copy on all parties. That document

15   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

16   District Judge will then review the findings and recommendations under 28 U.S.C.

17   § 636(b)(1)(C).

18
     IT IS SO ORDERED.
19

20
     Dated:      April 29, 2019
21                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24            No. 202
25

26
27

28
                                                          5
